Title: [May 5. Tuesday 1778.]
From: Adams, John
To: 


      May 5. Tuesday 1778. Dined at home without company, which was a great rarity and esteemed by me a very great Blessing.
      While I was at dinner alone, my Servant brought me a Letter addressed to Messieurs Franklin, Lee and Adams, Deputies of the United States of America at Passi, and endorsed De Vergennes. I opened it and found it in French, a litteral translation of which is as follows.
      
       
       
        
         
          Comte de Vergennes to the Commissioners
         
         
          Versailles May 4. 1778
         
         I have taken the orders of the King, Gentlemen, on the Subject of the presentation of Mr. Adams, your new Colleague, and his Majesty will see him on fryday next, the eighth of this month. I hope you will be so good as to do me the honour, to dine with me, on that day; I shall be ravished to have that occasion, of passing some hours with you, and of renewing to you the assurances of the most perfect consideration, with which I have the honour to be Gentlemen your most humble and most obedient Servant
         
          De Vergennes
          Messieurs. Franklin, Lee and Adams.
         
        
       
      
      I passed the whole of this day at home. Mr. Lee came in the After­noon to my Apartment and We sat down together, to a serious Examination of the public Papers, that is of all that We could find, and a close Attention to the public Business. In the Evening Mr. Chaumont came in and informed me of the destination of a Frigate of thirty two Guns from Marsailles to Boston and that I might write by her, if I pleased.
     